Citation Nr: 1229232	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased evaluation for post-operative residuals of a right knee injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active duty for training from October 1976 to July 1977. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

When this case was previously before the Board in May 2009, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's post-operative residuals of a right knee injury result in limitation of extension to 15 degrees; limitation of flexion to 45 degrees; slight recurrent subluxation or instability; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; or malunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for post-operative residuals of a right knee injury have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in August 2004, VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  Correspondence in August 2006 notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in September 2008 and February 2012 supplemental statements of the case, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.



Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, post-service prison medical records, VA medical records, and the Veteran's own statements.  The Veteran was unable to attend a hearing before the Board scheduled in April 2009.  The Board has perused the evidence and found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

An examination with respect to the Veteran's right knee was conducted on VA's behalf in October 2004, and addenda to the original report were obtained.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2004 examination report and corresponding addenda are more than adequate.  Although the examiner did not review the Veteran's claims file, she did review his prison medical records.  Further, the evaluation was to assess the current levels of the disability, and the report does provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's right knee disability.  

Pursuant to the Board's May 2009 remand, VA attempted to coordinate with the relevant department of corrections to schedule the Veteran to undergo an orthopedic examination by a VA, a correctional, or a fee-basis physician to determine the severity of his service-connected right knee disability.  VA's attempts were unsuccessful, so VA sent the claims folder to a VA compensation and pension examiner to review the entire file, including updated records provided by the correctional facility.  The examiner provided a January 2012 opinion regarding the current degree of severity of the Veteran's right knee disability. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's right knee disability is evaluated under Diagnostic Code 5261 for limitation of extension.  Extension of a knee limited to 15 degrees warrants a 20 percent evaluation.  Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Flexion of a knee limited to 60 degrees warrants a noncompensable rating, and flexion limited to 45 degrees warrants a 10 percent evaluation.  Diagnostic Code 5260.  

The Board notes that VAOPGCPREC 23-97 held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003-5010 and Diagnostic Code 5257 based on additional disability.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  Hence, if a claimant has a disability rating under Diagnostic Code 5257 for instability of the knee and there is also X-ray evidence of arthritis and limitation of motion, a separate rating is available under Diagnostic Code 5003 or Diagnostic Code 5010.  Likewise, if a claimant has a disability rating under Diagnostic Code 5003 for arthritis of the knee, and there is evidence of instability, a separate rating is available under Diagnostic Code 5257.  See VAOPGCPREC 9-98.

Slight recurrent subluxation or instability of the knee warrants a 10 percent evaluation; moderate recurrent subluxation or instability of the knee is rated 20 percent and severe recurrent subluxation or instability of the knee is rated 30 percent.  Diagnostic Code 5257.

In addition, dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint warrant a 20 percent evaluation.  Diagnostic Code 5258.  Malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent evaluation.  With marked knee or ankle disability, a 30 percent evaluation is warranted.  Diagnostic Code 5262.    

Turning to the evidence of record, prison medical records dated during the appeal period reflect that the Veteran complained of right knee pain.  A July 2004 X-ray of the right knee resulted in an impression of chronic, stable osteoarthritic degenerative changes, no acute process.  

The October 2004 examination report sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The Veteran had been issued an "IDLE CHRONO" which place him on temporary disability status.  He had a job at the prison which was a sit-down job dismantling computers.  He did not use any assistive devices such as crutches, cane or walker.  He reported that three times a year he would go to sick call for right knee pain, stiffness and occasional locking sensation.  The report provides a diagnosis of osteoarthritis right knee.  On physical examination, the Veteran's right knee had no muscle atrophy.  Knee stability was intact in terms of the medial and lateral collateral ligaments exhibiting no motion when varus/valgus were in neutral position, and when in 30 degrees flexion.  The Veteran's right knee range of motion, as clarified in a June 2005 addendum, was 100 degrees of flexion and -10 degrees of extension.  The addendum stated that the right knee was lacking 10 degrees of extension.

The examiner stated that it was at least as likely as not that the pain/discomfort subjectively experienced by the Veteran "could (italics added)" limit functional ability of the right knee, especially when engaging in repetitive activities that required the use of the right knee.  The range of motion of the right knee was decreased, and the decrease was additionally limited by subjective pain and infrequent locking and would more likely than not be limited by repetitive use.  No fatigue, weakness or atrophy was noted.  It was at least as likely as not that pain following repeated use "could (italics added)" limit functional ability of the right knee and result in typically a 20 percent diminishment of excursion, endurance and speed.  

A January 2012 review of the Veteran's claims file provides a detailed review of treatment notes from the Veteran's correctional institution.  The examiner provides the opinion that a review of the claims file did not suggest a significant symptomatic worsening of the right knee severity or ranges of motion.  The examiner explained that the Veteran received medical care quite often and the availability of medical care did not appear to be an issue.  The Veteran had chronic right knee complaints dating back many years, along with numerous other areas of arthritis in his body.  The frequency and severity of right knee complaints did not appear increased compared with the last VA examination with range of motion during 2004.  The examiner noted that the physical examination information currently available was limited, but the balance of the information did not suggest a significant worsening of the Veteran's right knee symptoms or severity of range of motion.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence of record simply does not show that it is at least as likely as not that the right knee disability satisfies any criteria for a higher evaluation.  

The evidence fails to show that the Veteran's right knee disability results in limitation of extension to 15 degrees, and thus a 20 percent evaluation is not warranted under Diagnostic Code 5261.  The evidence also fails to show that flexion of the right knee is limited to 45 degrees, and therefore a separate 10 percent evaluation is not warranted under Diagnostic Code 5260 and VAOPGCPREC 9-2004.  Similarly, the evidence fails to show that the right knee disability results in slight recurrent subluxation or instability, and therefore a separate 10 percent evaluation is not warranted under Diagnostic Code 5257 and VAOPGCPREC 9-98.  There is no evidence of dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint, and thus the disability does not warrant a 20 percent evaluation under Diagnostic Code 5258.  There is no evidence of malunion of the tibia and fibula, and thus the disability does not warrant a 20 percent evaluation under Diagnostic Code 5262.

The Board recognizes the Veteran's complaints of right knee pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected knee disability is contemplated in the current 10 percent disability rating.  The foregoing evidence simply does not show that pain, due to either service-connected knee disability, has caused functional loss comparable to the criteria for an increased disability rating discussed above.  

In this regard, the Board recognizes the October 2004 medical opinion that it was at least as likely as not that pain following repeated use "could (italics added)" limit functional ability of the Veteran's right knee and result in typically a 20 percent diminishment of excursion, endurance and speed.  The Board finds it significant that this opinion uses the conjectural term "could."  Moreover, the same examination found that the Veteran's right knee in fact had no muscle atrophy, which constitutes objective medical evidence that right knee pain does not result in any functional limitation.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  The Board finds that the objective evidence that pain does not result in function loss outweighs any theoretical loss of function.  

The Board also recognizes that the October 2004 examination found that the Veteran had a three-inch well healed scar.  In general, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2011); see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The claimant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, supra.

In this case, the competent medical evidence fails to show, and the Veteran does not allege, that the right knee scar results in any additional functional impairment.  Thus, it does not warrant additional compensation.  38 C.F.R. § 4.118 (2011).  The Board is aware that VA has not provided the Veteran the rating criteria for scars.  However, as there is no additional functional impairment due to the scar, the RO's failure to provide the Veteran the pertinent rating criteria is harmless error.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability levels and symptomatologies.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that this disability renders him totally unemployable.  In this regard, while the October 2004 examination report notes that the Veteran had been given an "IDLE CHRONO" he was employed.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for post-operative residuals of a right knee injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)









ORDER

An evaluation in excess of 10 percent for post-operative residuals of a right knee injury is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


